DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes implied phrases (i.e. "is provided" and "of the present disclosure"). Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "all of the soil" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the substantially a" in line . There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7-10, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by van der Lely et al. (US 3,532,169)

With respect to claim 17, van der Lely discloses a tillage system comprising:
a frame (including 1) having a first side and a second side;
a front tillage assembly engaged with the frame and carrying at least one tillage implement (including 4) thereon;
a first deflector (including 20) provided on the front tillage assembly and defining an operational first side boundary of the tillage system;
a rear tillage assembly engaged with frame and carrying at least one tillage implement (including center 22) thereon;
a second deflector (including first outer 22) provided on the rear tillage assembly and defining an operational second side boundary of the tillage system; and
wherein the first deflector and the second deflector are adapted to contain processed soil between the first side boundary and the second side boundary.

With respect to claim 18, van der Lely discloses a soil deflection plate (including second outer 22) in operational communication with the rear tillage assembly, said soil deflection plate located laterally spaced apart from and opposite the second deflector.

With respect to claim 19, van der Lely discloses the frame including an arched section that is located between the front tillage assembly and the rear tillage assembly (various sections shown as arched in Fig. 2). Additionally, van der Lely teaches a frame having an arched beam (28).

With respect to claim 20, van der Lely discloses the front tillage assembly comprising first and second tillage implements (4) located in close proximity to each other (see Fig. 1); and wherein the rear tillage assembly comprises third and fourth tillage implements (center 22) located in close proximity to each other (see Fig. 1).

With respect to claims 1-3, van der Lely discloses use of the tillage system as set forth regarding claims 17-19, above. In use, van der Lely teaches traversing an area of land to be tilled and processing the soil underneath the tillage system (see col. 2, lines 42-73).

With respect to claim 4, van der Lely discloses leaving a ground surface outside of the first side boundary and the second side boundary of the tillage system substantially undisturbed (see Fig. 3).

With respect to claim 7, van der Lely discloses locating the first deflector at least partially rearwardly from the first tillage implement (see Figs. 1, 2).

With respect to claim 8, van der Lely discloses locating the second deflector at least partially rearwardly from the second tillage implement (first outer 22 considered to be located "at least partially rearwardly" of a center 22 as a rear end of said first outer 22 is located rearward of a forward end of said center 22).

With respect to claim 9, van der Lely discloses additional tillage implement (additional center 22) and locating a soil deflection plate (second outer 22) at least partially forwardly from the additional tillage implement and opposite the second deflector (second outer 22 considered to be located "at least partially forwardly" of a center 22 as a forward end of said second outer 22 is located forward of a rear end of said center 22).

With respect to claim 10, van der Lely discloses processing substantially all of the soil through the additional tillage implement ("all of the soil" being as desired or being that which is processed by the additional tillage implement).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely.

Van der Lely disclose the method regarding claim 1, as set forth above. Van der Lely does not explicitly disclose distances between implements or tools. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Lely in view of MacDonald (US 2,986,841).

Van der Lely discloses the method regarding claim 9, as set forth above. Van der Lely does not explicitly disclose locating a finishing implement rearwardly of the additional tillage implement, and applying the finishing implement to all of the soil processed by the tillage system. MacDonald teaches locating a finishing implement (including 32b) rearwardly of several other tillage implements (see Fig. 1), and applying the finishing implement to substantially all of the soil processed by the tillage system.
Van der Lely and MacDonald are analogous because they both disclose towed tillage systems having multiple tillage implements or tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of van der Lely with the finishing means as taught by MacDonald in order to smooth the soil.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Flenker et al. (US 6,192,993)

With respect to claim 12, Flenker discloses:
analyzing a first area of land to be tilled; determining tillage requirements of the first area of land; selecting a first plurality of tillage implements suitable to perform the tillage requirements of the first area of land; configuring a tillage system with a frame to the tillage requirements of the first area of land; installing the first plurality of tillage implements onto the frame (see col. 1, line 48 - col. 2, line 26); and
traversing the first area of land with the tillage system; and tilling the first area of land with the plurality of first tillage implements (see col. 2, lines 26-35).

Flenker discloses crop residue being "more thoroughly mixed" implying the existence of another area of land (i.e. a second area of land) that is less thoroughly mixed, which is itself an analysis of said second area of land. A conventional tillage implement being determined to be required and selected for said second area of land (as set forth by Flenker). Said second area of land being tilled with said conventional tillage implement following removing the first plurality of tillage implements (of 10) from the frame (including 18); reconfiguring the tillage system to carry the second plurality of tillage implements (such as positioning the implements to be hitched to 18); and installing the second plurality of tillage implements onto the frame (including 18).

Additionally, it is noted that the broad language of claim 12 is met by old and well known farming practices of providing different towed implements on a tractor for different tillage requirements (as particularly demonstrated by Flenker, which also teaches a relatively newer tillage implement).

With respect to claim 13, Flenker teaches a conventional hitch pin on 18, such that installation and removal of various pluralities of tillage implements can be performed without using tools.

With respect to claim 14, the examiner takes Official Notice that it is old and well known within the art of farming to analyze different areas of land and plan different tillage actions for said different areas before carrying out said different tillage actions. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Flenker with such planning means for efficient management of time and equipment.

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flenker as applied to claim 12 above, and further in view of van der Lely.

Flenker does not explicitly disclose first and second deflectors defining an operational width of the tillage system between the first deflector and the second deflector. Van der Lely teaches installing a first deflector (including 20) proximate a first side of the tillage system; installing a second deflector (including outer 22) proximate a second side of the tillage system; defining an operational width of the tillage system between the first deflector and the second deflector; and containing substantially all of the soil processed by the tillage system within the operational width.
Flenker and van der Lely are analogous because they both disclosed towed tillage implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Flenker with the deflecting means as taught by van der Lely in order to prevent lateral discharge and decrease dust.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/30/21